Exhibit 1
                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF GEORGIA

        Anderson et al. v. Raffensperger et al., Case No. 1:20-cv-03263-MLB



                          EXPERT DECLARATION OF DR. MUER YANG


                                               INTRODUCTION

         In this report, I evaluate the voting resource allocation plans for the 2020 Presidential

Election in November developed by the election officials of Fulton, DeKalb, Cobb, Gwinnett,

Clayton, Douglas, and Macon-Bibb Counties1, and identify the polling places most likely to have

long lines in the 2020 Presidential Election based upon the allocation of equipment. Additionally,

I propose alternative voting equipment allocation plans to avoid long lines at certain precincts.

This analysis assumes that equipment allocated to precincts are operational and the precincts are

adequately staffed.

                                        METHODOLOGY OVERVIEW

         A.       Queueing Theory

         Queueing models consist of mathematical formulas that can be used to predict queue

performance measures, such as the expected wait time in a queue and the probability each person

arriving at the location will have to wait in line. The basic features of queueing models include

three variables: arrival rate, service rate per “server,” and the number of servers in the system. 2 In

general, a larger arrival rate, a smaller service rate per server, and/or a smaller number of servers




1
  Chatham County does not provide its plan.
2
  Because “server” is a common term in queueing theory, in this report I often refer to voting machines (which included
the poll pad, BMD, and scanner) as “servers.”


                                                          1
in the system will cause longer average wait times3 and a higher probability of waiting at a given

polling place.

         Voting lines can be modeled using queueing models (e.g., Yang et al. 2014). In the context

of voting lines, the “arrival rate” refers to the number of voters arriving to the polling place per

unit of time, and the “service rate per server” refers to the number of voters who can be served at

by the voting equipment (including the poll pad, BMD, and scanner) per unit of time.

         However, queueing models depend on certain assumptions, including that voters will arrive

at a constant rate throughout the day. But we know that voters do not show up to polling places at

a steady rate over the course of the day; rather, there is normally a “morning rush” and “after-work

rush” of voters at the polling place. Based on my experience using queueing formula in voting

lines, if the M/M/c queue formula estimates an average wait time of 2 minutes at a polling place,

it is still likely that some voters would wait more than half an hour if the voter arrival pattern is

not stationary. Thus, queueing models tend to underestimate the average amount of time voters

will wait before casting ballots. For this reason, using queueing models helps ensure a conservative

analysis of lines and waiting times.

         B.       Simulation Models

         “Simulation models” are another popular method used to study waiting lines, and these

have been and can be applied in the context of voting systems (e.g., Yang et al. 2014). Simulation

models capture more dynamic characteristics of queues, such as voters arriving at different rates

during the day, servers’ availability at different levels during the day, and voters lining up before

the poll opens, and can output other performance metrics of waiting lines, such as the maximum

wait time. Thus, in some situations, simulation models can produce more accurate estimates for


3
  Average wait time at a polling place is “the sum of every voter’s wait time divided by the total number of voters
turned out at this poll.”


                                                          2
actual queue performance than queueing formulas. However, simulation models require data on

input parameters, such as the arrival process and the service process, to provide accurate estimates

on real wait times.

       For planning purposes, using simulation models considering the non-stationary voter

arrival patterns is particularly helpful to identify the wait time for voters arriving during the peak

time period throughout Election Day.

       C.      Average Wait Time

       Average wait time is the most commonly used metric in the voting context, but it can mask

and underestimate the real waiting problems at polling places. Some voters may still experience

extremely long wait times while the average wait time at the polling station is short. For example,

in the 2008 presidential election in Ohio, the majority of precincts in Franklin County had average

waiting times of less than 5 minutes, but many voters still had to endure wait times of an hour or

more (see, Yang et al. 2013). According to an empirical study (Stewart III, 2013), two-thirds of

voters in the 2012 election waited less than 10 minutes to vote, while three percent of the voters

waited more than an hour nationwide. Although three percent might seem to be a small fraction,

it is substantial in terms of the actual number of voters. For instance, there were over 1,960,000

Election Day votes 4 in the 2012 presidential election in Georgia, and about 58,800 (

3%    1960000) voters waited more than an hour. One must therefore keep in mind that a short

average wait time (e.g., <10 minutes) means that many voters could still experience very long wait

times (e.g., >30 minutes) at a polling station.

       Following the 2012 presidential election, President Obama convened the bipartisan US

Presidential Commission on Election Administration (PCEA) to address the problem of voting


4
   Based on the 2012 presidential election results on the website of Georgia Secretary of State, at
https://results.enr.clarityelections.com/GA/42277/113204/en/reports.html#.


                                                  3
wait times. PCEA concluded that the appropriate benchmark for defining what constitutes a “long”

wait time is 30 minutes. Other states have adopted this as a standard, for example, South Dakota

Codified Laws and the New York Election Law. Thus, when I speak about a long voting line in

this report, I am referring to lines and wait times that are longer than 30 minutes.

        Thus, in my analysis of this report, in addition to the average wait time, I also use the

simulation model to estimate the maximum wait time at polling places.

        D.       Voting Machine Allocation Method: Utilization Equalization

        Yang et al (2014) comprehensively studies various voting machine allocation methods.

Considering the ease of practical use and robustness of the methods, in order to reduce the

maximum voter wait times at polls, I choose the Utilization Equalization (UE) method to allocation

voting machines, given the total number of available voting machines (e.g., poll pads, BMDs, or

scanners). This method attempts to allocate voting machines so that their utilizations at all

precincts are equal to each other5.

                                       ANALYSIS AND RESULTS

        The 𝑀/𝑀/𝑐 queue model6 will produce estimates of expected wait times only when the

arrival rate is less than the overall service rate (see Anderson et al. 2011). In other words, for the

formula to produce estimates of voter expected wait times, the rate at which voters arrive at the

polls must be smaller than the rate that the servers can process them. Otherwise, if the arrival rate

exceeds the service rate, the waiting line at the polls continues to grow until the polls close, a

situation in which scholars in my field refer to as becoming “overloaded.” When overloading

occurs, the 𝑀/𝑀/𝑐 formula cannot provide estimates of voter expected wait times, because the



5
  See Yang (2011) for the details of the UE method.
6
  𝑀/𝑀/𝑐 queue model describes is a multi-server queueing system. It assumes that a voter’s arrival process follows
a Poisson distribution, the service time follows an exponential distribution, and 𝑐 servers in the queue system.


                                                        4
expected wait times essentially become infinite under the M/M/c model assumptions. Because that

result is not particularly helpful (other than to indicate that the lines at the polls will be extremely

long), in such situations, I adopt a simple fluid model to estimate the waiting time (see Yang

2011).7

          A general voting process at a polling station on Election Day in 2020 in Georgia, i.e., the

process that was in use in the 2020 PPP and will be in use in the 2020 General Election, can be

considered as a tandem queue system with three stages (see Figure 1). The first stage is where a

voter checks in once he arrives at a polling station; the second stage is where a voter casts his or

her ballot using the BMD and prints it out; and the third stage is where a voter deposits his or her

printed ballot through a scanner. Usually, there are multiple poll pads, multiple BMDs and printers,

and multiple scanners in the system. Voters can wait in line at each stage separately. The voting

process is explained in a demonstration video posted by Atlanta Journal-Constitution showing the

voting process in Georgia under the new system used in the 2020 PPP and November General

Election, which is the source for Figure 1. 8




7
  Fluid models assume traffic flow to be like the flow of a fluid, which is another mathematical approach to
approximate queues. Fluid queues allow arrivals to be continuous rather than discrete as in M/M/c model.
8
  https://www.youtube.com/watch?v=MDmSTKarZe8.


                                                     5
                                           Figure 1 Model Logic of Voting Lines


           The waiting line at each stage can be approximated by an 𝑀/𝑀/𝑐 queue. Due to the

properties of the tandem 𝑀/𝑀/𝑐 queue system, the queue at each stage can be treated

independently, and thus the arrival rate to the check-in stage, to the BMD stage, and to the scanning

stage are the same, as long as the queues at the first two stages are not overloaded. A voter’s total

wait time at a polling place is the sum of the wait at the check-in, the wait at the BMDs, and the

wait at the scanner. The bottleneck of the queue system determines the throughput of the system

(e.g., the number of voters going through the whole voting process per hour).

           Simulation models can capture more complex and realistic characteristics of the queueing

system as illustrated in Figure 1. A simulation model to show wait times throughout the day at

polls developed by Mark Pelczarski (the “Pelczarski Tool”9) is used to explore and estimate the

potential voter wait times throughout the Election Day, which is a part of the toolkit in the




9
    This model is available at http://web.mit.edu/vtp/calc3.htm


                                                            6
Caltech/MIT Voting Technology Project10. The “Pelczarski Tool” models the voting process as

illustrated in Figure 1 and captures the non-stationary voter arrivals. To be more specific, in the

following analysis of the voting machine allocation plans, I use the "Composite" pattern. This

pattern assumes two major peak arrival times, beginning of the day and late afternoon. Slightly

more than 3% of voters are likely to show up around 7:15 am and 5:00 pm, whereas less than 1.5%

show up around 8:15 am and 1:00 pm.

                                    Check-in Time and Scanning Time

         To determine the time needed to check-in, vote, and scan a ballot, I first reviewed the

demonstration video mentioned above, which likely represents optimal use of the voting system.11

The check-in time in the video is about 25 seconds, and the time to deposit a ballot into the scanner

is about 14 seconds. As noted in my initial export report, these times do not include interactions

between the voter and the election officials, the time to sanitize the equipment between each use,

and other situations12. Other sources (Remias and Bell, 2014) about check-in time using electronic

pollbooks indicate that average check-in times range from 45 seconds to 60 seconds. Thus, for

planning purposes, I assume the average time to check-in a voter is 45 seconds and the time at the

scanner is 20 seconds.



                                             Time to Cast a Ballot

         As explained in my initial report, I use a regression equation by Jaffe et al. (2018) to

estimate the average time to vote. According to this regression model, the average time to vote (in




10
   http://web.mit.edu/vtp/Managing%20Polling%20Place%20Resources.pdf
11
   https://www.youtube.com/watch?v=MDmSTKarZe8.
12
   For example, malfunctions of the poll pads, voters with questions or long conversations with poll workers, voters
whose names are not listed in the poll pads, and poorly-trained poll workers who are not familiar with how to
operate the poll pads.


                                                          7
min) = 1.831 + 0.025*Offices on Ballot + 0.023*Candidates on Ballot. “Offices on Ballot” refers

to the races or issues on ballot, and “Candidates on Ballot” refers to the choices. As suggested by

Jaffe et al. (2018), for planning purposes, I use the upper 95% confidence interval as the average

voting time at a precinct in my following analysis.

           Because the ballots of the 2020 Presidential Election are not provided by the counties, I

use the ballot of the 2016 Presidential Election to estimate the average voting time at each polling

place during the 2020 Presidential Election. The ballot length varies from precinct to precinct. In

order to use the regression model, I counted the number of offices and the number of candidates

on ballot for each precinct.

                                         Number of Election Day Voters

           Pew Research Center’s American Trends Panel Poll done in July 2020 shows that 40% of

voters are likely to vote in person on Election Day, 18% are likely to vote early in-person, and

39% are likely to vote by mail, during the pandemic. Thus, for the planning purpose, I assume

40% of the turnout voters will on Election Day in the 2020 Presidential Election.

           I assume for purposes of this analysis that the overall voter turnout in the 2020 Presidential

Election is the same as the turnout in the 2016 Presidential Election, though it may in fact be

higher. The voter turnout rate at each precinct in a county in the 2016 Presidential Election can be

calculated based on the election results data from the website of the Georgia Secretary of State13.

           Thus, the number of Election Day voters in the 2020 Presidential Election at a precinct is

computed as follows,

     # 𝑜𝑓 𝐸𝑙𝑒𝑐𝑡𝑖𝑜𝑛 𝐷𝑎𝑦 𝑉𝑜𝑡𝑒𝑟𝑠             # 𝑜𝑓 𝑅𝑒𝑔𝑖𝑠𝑡𝑒𝑟𝑒𝑑 𝑉𝑜𝑡𝑒𝑟𝑠                 𝑉𝑜𝑡𝑒𝑟 𝑇𝑢𝑟𝑛𝑜𝑢𝑡 𝑅𝑎𝑡𝑒   40%




13
     https://sos.ga.gov/index.php/Elections/current_and_past_elections_results


                                                           8
                          Henry County’s Plan for the 2020 Presidential Election

           Henry County has 37 polling places on Election Day of the 2020 Presidential Election.

According to the plan, Henry County has a total of 115 poll pads, 482 BMDs, and 48 scanners.

The total number of voting equipment is increased from the June 2020 PPP, where a total of 74

poll pads, 222 BMDs and 37 scanners were used. Henry County does not appear to provide one

voting machine for every 250 voters, as required by state law, because they do not have enough

BMDs.

           I use the ballot from the 2016 presidential election in Henry County to approximate the

ballot length of for the 2020 General Election. The 2016 presidential election ballot had an average

of 17 races and 33 choices, ranging from 16 to 18 and from 29 to 36 respectively. According to

the regression model, the upper 95% confidence interval of the average time to cast a ballot at a

precinct in Henry County is estimated at 3.8 minutes.

           Table 1 shows the polling places in Henry County predicted to have long lines, with the

estimated wait times14 using this plan according to the M/M/c queue formula and the Pelczarski

simulation tool, based on the assumptions mentioned above. The polling places in Table 115 are

ordered from large to small based on the average wait time. The maximum wait time at other

polling places in Henry County (unlisted in Table 1) are predicted to be less than 30 minutes. Table

2 shows the wait times at these same polling locations during the June Primary.

           As a reminder, the M/M/c queue formula tends to underestimate the actual wait time

because it assumes stationary arrival of voters. Thus, in my experience of using M/M/c queue, an

average wait time of 10 minutes obtained by M/M/c queue could mean long waiting lines in reality;


14
     The wait time obtained by the simulation model is an average over 100 replications.
15
     The full table is in the Excel file submitted with this file.


                                                           9
and even an average wait time of 2 minutes obtained by M/M/c queue could still mean long wait

time for voters arriving during the peak time intervals. As shown in Table, 1, M/M/c queue

estimates an average of 2.3 minutes and the simulation tool estimates an average of 10 minutes

wait in Kelleytown. However, the maximum wait time is estimated to be 35 minutes according the

simulation model, which considers the non-stationary arrival. Figure 2 displays the simulated wait

time at Kelleytown throughout the day during the 2020 Presidential Election. This figure shows

that the bottleneck is at the BMDs and long line will form towards the end of the day and there

would be an over half an hour line between 5:30 pm and 6:30 pm approximately.

       Lowes had long voting lines during the 2020 June PPP, as did North Hampton, Mt. Carmel,

Red Oak, and Stockbridge East West. As indicated in the GPB News data set, the last voter at

polling places in Lowes checked in at 10:09 p.m.. In other words, the last voter must have waited

for at least 189 minutes at Lowes. Using the current plan for the 2020 Presidential Election, Lowes

would still have long lines during the peak arrival time period. Kelleytown, Sandy Ridge, and

Cotton Indian were reported no or short wait times at when voters went to polls during the 2020

June PPP. However, using the current plan for the 2020 Presidential Election, these places would

be likely to have long lines during the peak arrival time period. Long lines in Henry County during

the June Primary were caused by misallocation of voting machines, as every polling location was

provided with the same number of BMDs, regardless of the number of registered voters assigned

to that location and the ballot length.

       Personally, for planning purpose and to be conservative, I would like to see the average

wait time obtained by M/M/c queue no more than 2 minutes, especially for the polling places with

over 1,000 Election Day voters. The current allocation plan has the following 7 polling places that

are likely to have long lines. The bottleneck at these places is currently at the BMDs and the poll




                                                10
pads are not abundant either. If possible, the County should allocate more BMDs and more poll

pads to these polling places if more resources are available to deploy.

          Table 1 Polling Places Predicted with Long Lines using the County’s Plan for the 2020 Presidential Election

                       Election                                          Avg Wait         Avg Wait using      Max Wait using
                                   # Poll
     Precinct            Day                  # BMDs      # Scanner     using M/M/c        Simulation          Simulation16
                                   Pads
                        Voters                                              (min)             (min)               (min)
 SANDY RIDGE            1641          3          8            1             30.917               25                     91
 WESLEY
                        2036          3          10           2             26.618               25                     88
 LAKES
 LOCUST
                        2275          3          12           2             4.219                18                     66
 GROVE
 ELLENWOOD              1434          3          8            1              5.1                 14                     51
 LOWES                  3262          5          20           2              1.7                 10                     39
 KELLEYTOWN             1214          3          8            1              2.3                 10                     35
 COTTON
                        1578          3          10           1              2.5                  8                     31
 INDIAN




                Figure 2 Illustration of Voter Wait Time Throughout Election Day at Kelleytown in Henry County20


16
   The maximum wait time is the average of wait times of voters arriving during the worst 15-minute intervals
throughout the day.
17
   This number is estimated using the fluid model, because the waiting line system is overloaded.
18
   This number is estimated using the fluid model, because the waiting line system is overloaded.
19
   This number is estimated using the fluid model, because the waiting line system is overloaded.
20
   This figure is generated by the Pelczarski simulation tool at http://web.mit.edu/vtp/calc3.htm


                                                              11
                                         Table 2 Wait Times during June Primary



                    Actual #          BMDs           Poll Pads       Scanners       Voters per BMD        Estimated Avg
                    of Voters                                                                              Wait (min)21
 Locust Grove          729               6               2              1                122                   12
 Sandy Ridge           647               6               2              1                108                   1.9
 Wesley Lakes          741               6               2              1                124                   26
 Ellenwood             699               6               2              1                117                    5
 Lowes                1018               6               2              1                170                  13922
 Kelleytown            680               6               2              1                113                   2.3
 Cotton Indian         637               6               2              1                106                   2.3



If no additional BMDs and Poll Pads are available, I propose a re-allocation plan (for both poll

pads and BMDs) for the 2020 General Election using the UE method. In this plan, the total

numbers of BMDs and poll pads are still 482 and 115 respectively. Under this allocation plan, the

estimated maximum wait time would be no more than 17 minutes long at any polling place, and

the simulated average wait time county-wide is 1.3 minutes. Table 3 shows the new allocation for

the 7 polling places that would have long lines using the County Plan. Under this allocation plan,

the maximum wait time is no more than 11 minutes among the seven counties.

                                             Table 3 Voting Machine Re‐allocation

                    Election                                             Avg Wait        Avg Wait using     Max Wait using
                                # Poll
     Precinct         Day                    # BMDs      # Scanner      using M/M/c       Simulation         Simulation23
                                Pads
                     Voters                                                 (min)            (min)              (min)
 SANDY RIDGE          1641        3             14           1              1.3                3                 11
 WESLEY
                      2036        4             17           2              0.2                1                  6
 LAKES
 LOCUST
                      2275        5             18           2              0.2                1                  5
 GROVE

21
   The average wait time is estimated using the M/M/c formula.
22
   This number is estimated using the fluid model, because the waiting line system is overloaded.
23
   The maximum wait time is the average of wait times of voters arriving during the worst 15-minute intervals
throughout the day.


                                                             12
 ELLENWOOD         1434       3       12         1           0.8             1              6
 LOWES             3262       6       26         2           0.5             3              10
 KELLEYTOWN        1214       2       11         1           1.0             1              7
 COTTON
                   1578       3       13         1           1.2             2              8
 INDIAN



                    Clayton County’s Plan for the 2020 Presidential Election

       Clayton County has 65 polling places on Election Day of the 2020 Presidential Election,

where 58 polling places were used on Election Day during the 2020 June PPP and during the 2016

Presidential Election. Seven new polling places are added.

       Clayton County does not provide the number of registered voters at these 65 polling places,

where seven of them are new polling places. In addition, the seven new polling places will result

in re-distribution of voters in other existing polling places. So the public historical data on voter

turnout cannot be used to estimate the number of voters at the new polling places and many existing

polling places.


                    DeKalb County’s Plan for the 2020 Presidential Election

       DeKalb County has 176 polling places on Election Day of the 2020 Presidential Election.

According to the plan, DeKalb County has a total of 382 poll pads, 1,989 BMDs, and 206 scanners.

DeKalb County does not appear to provide one voting machine for every 250 voters, as required

by state law, because they do not have enough BMDs.

       I use the ballot from the 2016 presidential election in DeKalb County to approximate the

ballot length of for the 2020 General Election. The 2016 presidential election ballot had an average

of 21 races and 41 choices. According to the regression model, the upper 95% confidence interval

of the average time to cast a ballot at a precinct in DeKalb County is estimated at 4.3 minutes. The




                                                 13
overall voter turnout rate in the 2016 presidential election in DeKalb County is 76%, ranging from

41% to 90% at the level of polling place.

        Table 3 shows the polling places in DeKalb County predicted to have long lines, with the

estimated wait times24 using this plan according to the M/M/c queue formula and the Pelczarski

simulation tool, based on the assumptions mentioned above. The polling places in Table 425 are

ordered from large to small based on the average wait time. The maximum wait time at other

polling places in DeKalb County (unlisted in Table 4) are predicted to be less than 30 minutes.

          Table 4 Polling Places Predicted with Long Lines using the County’s Plan for the 2020 Presidential Election

                     Election                                            Avg Wait         Avg Wait using      Max Wait using
                                  # Poll
     Precinct          Day                   # BMDs      # Scanner      using M/M/c        Simulation          Simulation26
                                  Pads
                      Voters                                                (min)             (min)               (min)
 MCWILLIAMS/
 MILLER                2227          2          15            1            118.227               83                 207
 GROVE
 CLIFTON/MEA
                       1535          2          15            1              2.2                 11                     40
 DOWVIEW
 BOULEVARD             1502          2          14            1              2.0                 10                     36



        MCWILLIAMS/MILLER GROVE simply does not have enough poll pads and scanners.

The county has 7,225 registered voters so far and is predicted to have 2,227 Election Day voters.

The arrival rate of voters exceeds the service rate at the check in and at the scanners. In other

words, the waiting line at the polling place is overloaded. Currently, the bottleneck is at the check-

in station. The average wait time is estimated to be over 80 minutes and the maximum wait could

be over 3 hours long. In order to prevent overloading the waiting line, MCWILLIAMS/MILLER

GROVE needs at least 3 poll pads and 2 scanners.




24
   The wait time obtained by the simulation model is an average over 100 replications.
25
   The full table is in the Excel file submitted with this file.
26
   The maximum wait time is the average of wait times of voters arriving during the worst 15-minute intervals
throughout the day.
27
   This number is estimated using the fluid model, because the waiting line system is overloaded.


                                                             14
           As shown in Table 4, M/M/c queue estimates an average wait of 2 minutes at

CLIFTON/MEADOWVIEW and BOULEVARD. As noted earlier, some voters would be still

likely to wait more than half an hour for polling places with 1,500+ voters, even if the M/M/c

queue estimates the average wait time at 2 minutes. It is the case for these two polling places. The

simulation model estimates the maximum wait time at the two places to be 36 minutes and 40

minutes. Figure 3 displays the simulated wait time at CLIFTON/MEADOWVIEW throughout the

day during the 2020 Presidential Election. This figure shows that the bottleneck is at the check-in

station and long line will form towards the end of the day and there would be an over half an hour

line approximately from 4:45 pm until the end of the day.




                  Figure 3 Illustration of Voter Wait Time Throughout Election Day at CLIFTON/MEADOWVIEW28

           If no additional BMDs, Poll Pads, and scanners are available, I propose a re-allocation plan

(for poll pads, BMDs, and scanners) for the 2020 General Election using the UE method.29 In this


28
     This figure is generated by the Pelczarski simulation tool at http://web.mit.edu/vtp/calc3.htm
29
     The full table is available in the Excel file submitted with this report.


                                                            15
plan, the total numbers of BMDs, poll pads and scanners are still 1,989, 382 and 206 respectively.

Due to the small number of scanners, 206 scanners to be allocated to 176 polling places, the UE

method gives the same scanner allocation plan as the current one. The UE method generates a

different allocation plans for poll pads and BMDs respectively. Under this allocation plan,

MCWILLIAMS/MILLER GROVE still experience long lines, because the waiting line is

overloaded at the scanner, even though the number of poll pads and BMDs are sufficient. A second

scanner is needed at this polling place. Under the reallocation plan, the estimated maximum wait

time and the simulated average wait time would be no more than 11 minutes and 3 minutes,

respective, at any other polling places in the county.

        Table 5 shows the new allocation for the 3 polling places that would have long lines using

the County Plan. The new allocation plan could not resolve the long line problem at

MCWILLIAMS/MILLER GROVE, but the other two polling places are predicted that the

maximum wait time is no more than 7 minutes.

                                         Table 5 Voting Equipment Re‐allocation

                    Election                                         Avg Wait     Avg Wait using   Max Wait using
                                # Poll
     Precinct         Day                 # BMDs      # Scanner     using M/M/c    Simulation       Simulation30
                                Pads
                     Voters                                             (min)         (min)            (min)
 MCWILLIAMS/
 MILLER               2227        5          26           1             2531           20                73
 GROVE
 CLIFTON/MEA
                      1535        4          18           1              0.9            1                 7
 DOWVIEW
 BOULEVARD            1502        4          18           1              0.8            1                 6




30
   The maximum wait time is the average of wait times of voters arriving during the worst 15-minute intervals
throughout the day.
31
   This number is estimated using the fluid model, because the waiting line system is overloaded.


                                                          16
                         Douglas County’s Plan for the 2020 Presidential Election

           Douglas County has 25 polling places on Election Day of the 2020 Presidential Election.

According to the plan, Douglas County has a total of 53 poll pads, 265 BMDs, and 28 scanners.

Douglas County does not appear to provide one voting machine for every 250 voters, as required

by state law, because they do not have enough BMDs.

           I use the ballot from the 2016 presidential election in Douglas county to approximate the

ballot length of for the 2020 General Election. The 2016 presidential election ballot had an average

of 19 races and 40 choices. According to the regression model, the upper 95% confidence interval

of the average time to cast a ballot at a precinct in Douglas County is estimated at 4.0 minutes.

The overall voter turnout rate in the 2016 presidential election in Douglas County is 78%.

           Table 6 shows the polling places in Douglas County predicted to have long lines, with the

estimated wait times32 using this plan according to the M/M/c queue formula and the Pelczarski

simulation tool, based on the assumptions mentioned above. The polling places in Table 633 are

ordered from large to small based on the average wait time. The maximum wait time at other

polling places in Douglas County (unlisted in Table 5) are predicted to be less than 30 minutes.

56% (14 out of 25) of the polling places in Douglas County would have waiting lines over 30-

minute long at some point throughout the Election Day. Table 7 shows wait times for the June

Primary for the polling locations listed in Table 6.

           Two largest precincts, 1272 and 729, are predicted to have the maximum wait time to be

nearly 2-hour long. At these two polling places, the bottleneck is at the check-in station. The check-

in lines are overloaded. Two poll pads are simply not sufficient. The number of BMDs at these

two locations is not sufficient either. The voter’s arrival rate exceeds the service rate of the poll


32
     The wait time obtained by the simulation model is an average over 100 replications.
33
     The full table is in the Excel file submitted with this file.


                                                           17
pads and the service rate of the BMDs. Precinct 736N does not have enough BMDs. The waiting

line is overloaded at the BMDs, where the voter’s arrival rate exceeds the service rate of the BMDs.

Precinct 739 needs more poll pads and more BMDs as well.

             Table 6 Polling Places Predicted with Long Lines using the County’s Plan for the 2020 Presidential Election

                                                                            Avg Wait         Avg Wait using      Max Wait using
                      Election       # Poll
       Precinct                                  # BMDs      # Scanner     using M/M/c        Simulation          Simulation34
                     Day Voters      Pads
                                                                               (min)             (min)               (min)
 1272                   2008            2           10           1              41.2                39                 119
 729                    1990            2           10           1              33.0                37                 116
 736N                   1812            2           10           1              38.8                23                     83
 739                    1755            2           10           1              22.1                21                     75
 1258                   2444            3           15           2              7.9                 16                     57
 1260                   1596            2           10           1              4.5                 14                     51
 1270                   1592            2           10           1              4.6                 14                     50
 1275                   2393            3           15           2              3.0                 14                     50
 785                    1597            2           10           1              4.7                 13                     49
 736S                   2365            3           15           2              2.2                 13                     46
 737                    1525            2           10           1              4.5                 12                     45
 730                    1505            2           10           1              3.2                 10                     36
 1273                   1484            2           10           1              2.6                  9                     33
 1271                   1462            2           10           1              2.6                  9                     31



                                              Table 7 Wait time during the June Primary

                         Actual Voters           BMDs          Poll        Scanners         Voters per         Estimated Avg.
                                                               Pads                           BMD               Wait (min)35
                                                                                            (rounded)
 1272                          672                 10            2              1               67                    0.28
 729                           740                 10            2              1               74                    0.39
 736N                          627                 10            2              1               63                    0.25
 739                           644                 10            2              1               64                    0.26
 1258                          846                 10            2              1               85                    0.54
 1260                          569                 10            2              1               57                    0.20
 1270                          463                 10            2              1               46                    0.14
 1275                          828                 10            2              1               83                    0.62
 785                           639                 10            2              1               64                    0.27


34
   The maximum wait time is the average of wait times of voters arriving during the worst 15-minute intervals
throughout the day.
35
   The average wait time is estimated using the M/M/c formula.


                                                                18
 736S                         886               10             2              1               89               0.74
 737                      Not provided          10             2              1          Not provided      Not provided
 730                          519               10             2              1               52               0.17
 1273                         506               10             2              1               51               0.16
 1271                         523               10             2              1               52               0.17



              If no additional BMDs and Poll Pads are available, I propose a re-allocation plan (for poll

pads and BMDs) for the 2020 General Election using the UE method.36 In this plan, the total

numbers of BMDs, poll pads and scanners are still 265 and 53 respectively. The UE method

generates a different allocation plans for poll pads and BMDs respectively.

              Table 8 shows the new allocation for all the polling places in the county. This allocation

plan shortens the wait time at polling places comparing to the County plan. The maximum wait

time is reduced from nearly 2 hours to nearly 1 hour. However, the reallocation could not resolve

the long line problem. This result indicates that Douglas County does not have enough voting

resources. It needs to deploy more poll pads, BMDs, and scanners.

                                          Table 8 Voting Equipment Re‐allocation

     Precin     Election Day     # Poll    #            #           Avg Wait using Simulation   Max Wait using Simulation37
       ct          Voters        Pads     BMDs       Scanner                 (min)                        (min)
 1258              2444            3       19          2                       15                          54
 785               1597            2       11          1                       14                          50
 1270              1592            2       11          1                       14                          50
 1260              1596            2       11          1                       14                          49
 1272              2008            3       14          1                       13                          48
 1275              2393            3       18          2                       13                          48
 736S              2365            3       17          2                       13                          47
 740                783            1        6          1                       13                          46
 729               1990            3       14          1                       12                          43
 738                767            1        6          1                       12                          42
 737               1525            2       12          1                       11                          39
 730               1505            2       11          1                       10                          35

36
  The full table is available in the Excel file submitted with this report.
37
  The maximum wait time is the average of wait times of voters arriving during the worst 15-minute intervals
throughout the day.


                                                               19
 1259         748          1        6        1               10                       34
 1273        1484          2        10       1                9                       33
 1271        1462          2        10       1                8                       30
 1274         724          1        5        1                8                       29
 732         1147          2        8        1                8                       28
 784         1428          2        11       1                8                       28
 736N        1812          3        13       1                7                       27
 734          908          2        6        1                7                       26
 733         1179          2        8        1                6                       22
 739         1755          3        13       1                6                       21
 735         1293          2        9        1                5                       18
 1276         983          2        7        1                5                       18
 731         1205          2        9        1                3                       11


        For example, Figure 4 shows the wait time throughout the day at Precinct 1258. It indicates

that the bottleneck is at the check-ins. In other words, 4 poll-pads are needed at Precinct 1258. For

polling places with over 1,400 Election Day voters, I would recommend assigning at least 3

poll pads. For polling places with over 2,100 Election Day voters, I would recommend

assigning at least 4 poll pads.




                                                 20
                 Figure 4 Wait time throughout the day using the reallocation plan in Precinct 1258

       Figure 5 shows the wait time throughout the day at Precinct 1272. It indicates that the

bottleneck is at the scanner. In other words, 2 scanners are needed at Precinct 1272. For polling

places with over 1,500 Election Day voters, I would recommend assigning at least 2 scanners.

For polling places with over 3,000 Election Day voters, I would recommend assigning at least

3 scanners.




                                                        21
                  Figure 5 Wait time throughout the day using the reallocation plan in Precinct 1272




                     Fulton County’s Plan for the 2020 Presidential Election

       Fulton County has 255 polling places on Election Day of the 2020 Presidential Election.

According to the plan, Fulton County has a total of 1250 poll pads, 3,176 BMDs, and 89 scanners.

Note that 89 scanners are allocated to 255 polling places. It means that many polling places have

no scanner. I am not sure if it is a mistake or I received an incomplete plan from the County. In

the following analysis, I only analyze the polling places with at least 1 scanner assigned and there

are 86 such polling places in the plan.

       I use the ballot from the 2016 presidential election in Fulton county to approximate the

ballot length of for the 2020 General Election. The 2016 presidential election ballot had an average

of 20 races and 37 choices. According to the regression model, the upper 95% confidence interval

of the average time to cast a ballot at a precinct in Fulton County is estimated at 4.1 minutes. The

overall voter turnout rate in the 2016 presidential election in the County is 75%.


                                                         22
         Table 9 shows the polling places in Fulton County predicted to have long lines, among the

86 polling places examined, with the estimated wait times38 using this plan according to the M/M/c

queue formula and the Pelczarski simulation tool, based on the assumptions mentioned above. The

polling places in Table 939 are ordered from large to small based on the average wait time. The

maximum wait time at other polling places in the county (unlisted in Table 9) are predicted to be

less than 30 minutes. Fulton County assigns the BMDs to polling places following the 1:250 rule,

i.e., 1 BMD for every 250 registered voters. My analysis finds that BMDs are sufficient at each

polling places following this rule.

         The two polling places, 1272 and 729, are predicted to have the maximum wait time to be

over 30 minutes long, although these two polling places have sufficient number of poll pads and

BMDs. At these two polling places, the bottleneck is at the scanner. Another scanner is needed at

each of the two places. If 2 scanners are assigned at these two locations respectively, the maximum

wait time is estimated to be about 2 minutes.

           Table 9 Polling Places Predicted with Long Lines using the County’s Plan for the 2020 Presidential Election

                                                                          Avg Wait         Avg Wait using      Max Wait using
                    Election       # Poll
     Precinct                                 # BMDs      # Scanner      using M/M/c        Simulation          Simulation40
                   Day Voters      Pads
                                                                             (min)             (min)               (min)
 08E & 09F            1934            9          26            1              2.9                 11                     39
 ML03 &
                      1852            8          25            1              2.0                  9                     31
 ML07A/B

                        Gwinnett County’s Plan for the 2020 Presidential Election

         Gwinnett County has 156 polling places on Election Day of the 2020 Presidential Election.

According to the plan, the county has a total of 426 poll pads, 2,170 BMDs, and 252 scanners.




38
   The wait time obtained by the simulation model is an average over 100 replications.
39
   The full table is in the Excel file submitted with this file.
40
   The maximum wait time is the average of wait times of voters arriving during the worst 15-minute intervals
throughout the day.


                                                              23
Gwinnett County does not appear to provide one voting machine for every 250 voters, as required

by state law, because they do not have enough BMDs.

            I use the ballot from the 2016 presidential election in Gwinnett county to approximate the

ballot length of for the 2020 General Election. The 2016 presidential election ballot had an average

of 18 races and 33 choices. According to the regression model, the upper 95% confidence interval

of the average time to cast a ballot at a precinct in the county is estimated at 3.9 minutes. The

overall voter turnout rate in the 2016 presidential election in the county is 77%.

            Table 10 shows the polling places in Gwinnett County predicted to have long lines, with

the estimated wait times41 using this plan according to the M/M/c queue formula and the Pelczarski

simulation tool, based on the assumptions mentioned above. The maximum wait time at other

polling places in the county (unlisted in Table 8) are predicted to be less than 30 minutes.

            Two precincts, HARBINS A and DUNCANS D, are predicted to have the maximum wait

time to be half an hour long. At these two polling places, the bottleneck is at the check-in station.

Three poll pads are simply not sufficient for polling locations with over 2,100 Election Day voters.

            Table 10 Polling Places Predicted with Long Lines using the County’s Plan for the 2020 Presidential Election

                                                                            Avg Wait         Avg Wait using      Max Wait using
                      Election       # Poll
 Precinct                                      # BMDs       # Scanner      using M/M/c        Simulation          Simulation42
                     Day Voters      Pads
                                                                               (min)             (min)               (min)
 HARBINS A              2198           3          24            2              0.74                 8                  31
 DUNCANS D              2200           3          24            2              0.74                 8                  31



            If no additional Poll Pads are available, I propose a re-allocation plan (for poll pads) for

the 2020 General Election using the UE method.43 In this plan, the total number of poll pads is still

426. Under this allocation plan, the estimated maximum wait time would be no more than 7


41
   The wait time obtained by the simulation model is an average over 100 replications.
42
   The maximum wait time is the average of wait times of voters arriving during the worst 15-minute intervals
throughout the day.
43
   The full table is available in the Excel file submitted with this report.


                                                                24
minutes at any polling places in the county, and the average wait time is almost 0. Table 11 shows

the new allocation for the two polling places in Table 8. This allocation plan shortens the maximum

wait time to 5 minutes.

            However, this allocation plan results in 8 polling places to have only 1 poll pad. This is not

an ideal situation. If the poll pad is not working for any reason, the whole check-in process would

be stopped. Thus, this result indicate that the county should acquire more poll pads. If using the

proposed allocation plan, at least assign another poll pad to these 8 polling places with 1 poll pad.

                                       Table 11 Polling Places using the new allocation

                                                                         Avg Wait         Avg Wait using   Max Wait using
                     Election    # Poll
 Precinct                                    # BMDs      # Scanner      using M/M/c        Simulation       Simulation44
                    Day Voters   Pads
                                                                            (min)             (min)            (min)
 HARBINS A            2198         4            24           2               0                  0                5
 DUNCANS D            2200         4            24           2               0                  0                5


                     Macon-Bibb County’s Plan for the 2020 Presidential Election

            Macon-Bibb County has 31 polling places on Election Day of the 2020 Presidential

Election. According to the plan, the county has a total of 108 poll pads, 318 BMDs, and 35

scanners. Macon-Bibb County does not appear to provide one voting machine for every 250 voters,

as required by state law, because they do not have enough BMDs.

            I use the ballot from the 2016 presidential election in Macon-Bibb county to approximate

the ballot length of for the 2020 General Election. The 2016 presidential election ballot had an

average of 17 races and 28 choices. According to the regression model, the upper 95% confidence

interval of the average time to cast a ballot at a precinct in the county is estimated at 3.7 minutes.

The overall voter turnout rate in the 2016 presidential election in the county is 72%.




44
  The maximum wait time is the average of wait times of voters arriving during the worst 15-minute intervals
throughout the day.


                                                             25
            Table 12 shows the polling places in Macon-Bibb County predicted to have long lines, with

the estimated wait times45 using this plan according to the M/M/c queue formula and the Pelczarski

simulation tool, based on the assumptions mentioned above. The maximum wait time at other

polling places in the county (unlisted in Table 12) are predicted to be less than 30 minutes. Table

13 shows the wait times and machine allocation during the June Primary at these polling locations.

            Two precincts, HA3 and HO3, are predicted to have the maximum wait time to be half an

hour long. At these two polling places, the bottleneck is at the BMDs. 12 BMDs are not sufficient

to prevent long lines for polling locations with about 2,200 Election Day voters.

            Table 12 Polling Places Predicted with Long Lines using the County’s Plan for the 2020 Presidential Election

                                                                              Avg Wait       Avg Wait using      Max Wait using
                      Election         # Poll
 Precinct                                            # BMDs     # Scanner    using M/M/c      Simulation          Simulation46
                     Day Voters        Pads
                                                                                 (min)           (min)               (min)
 HA3                    1961             5              12          2           0.99                9                  32
 HO3                    1949             5              12          2           1.14                8                  30


                                                Table 13 Wait times during June Primary


 Precinct       Actual                          Polls                       Voters per BMD              Estimated Avg. Wait
                               BMDs                          Scanners
                Voters                          Pads                           (rounded)                      (min)47
 HA3              988             12             5              2                 82                            0.22
 HO3              659             12             5              2                 55                            0.01



            If no additional BMDs are available, I propose a re-allocation plan (for BMDs) for the 2020

General Election using the UE method.48 In this plan, the total numbers of BMDs is still 318.

Under this allocation plan, the estimated maximum wait time would be no more than 7 minutes at

any polling places in the county, and the average wait time is no more than 2 minutes. Table 14

shows the new allocation for the two polling places in Table 12. This allocation plan shortens the


45
   The wait time obtained by the simulation model is an average over 100 replications.
46
   The maximum wait time is the average of wait times of voters arriving during the worst 15-minute intervals
throughout the day.
47
   The average wait time is estimated using the M/M/c formula.
48
   The full table is available in the Excel file submitted with this report.


                                                                    26
maximum wait time to 2 minutes.

                                      Table 14 Polling Places using the new allocation

                                                                        Avg Wait         Avg Wait using   Max Wait using
                    Election    # Poll
 Precinct                                   # BMDs      # Scanner      using M/M/c        Simulation       Simulation49
                   Day Voters   Pads
                                                                           (min)             (min)            (min)
 HA3                  1961        5            20           2               0                  0                2
 HO3                  1949        5            19           2               0                  0                2




                                                    CONCLUSION

            My analyses above use queueing theory and simulation models to evaluate the voting

equipment allocation plan from counties, and propose better allocation plan for the counties with

a problem of long lines, assuming that equipment allocated to precincts are operational and the

precincts are adequately staffed..

            Although counties have made efforts to improve the voting equipment allocation for the

2020 Presidential Election, many polling places are identified to be likely to have long voting lines

at some point on Election Day. Some are due to insufficient poll pads, some are BMDs, and some

are scanners. In other words, the voting equipment should be sufficient at all three voting stages

to prevent long lines.

            In general, the analysis of Fulton County shows that BMDs would be sufficient to prevent

long lines at BMDs if the county follows the 1:250 rule.

            For polling places with over 1,400 Election Day voters, I would recommend assigning at

least 3 poll pads. For polling places with over 2,100 Election Day voters, I would recommend

assigning at least 4 poll pads.




49
  The maximum wait time is the average of wait times of voters arriving during the worst 15-minute intervals
throughout the day.


                                                            27
       For polling places with over 1,500 Election Day voters, I would recommend assigning at

least 2 scanners. For polling places with over 3,000 Election Day voters, I would recommend

assigning at least 3 scanners.

       The UE machine allocation performs better than the current County plans. It considers both

efficiency and equity. If the total number of voting equipment is less than abundance, I recommend

using this method to allocation voting resources.

       Remark 1: it is important to note that changes in voter turnout will impact the analysis

above, especially at polling locations that serve a large number of voters. As election day

approaches, election officials should allocate additional voting machines if the number of voters

who vote on election day will be larger than the numbers projected based on what they provided

in response to the court’s order.

       Remark 2: changes in ballot length will impact the analysis above, especially at polling

locations that serve a large number of voters. As election day approaches, election officials should

consider allocating additional voting machines if the ballot of the 2020 Presidential Election is

longer than the that of 2016.

       Remark 3: if election officials finds that the actual average check-in time or the scanning

time is longer than my estimates (i.e., 45 seconds and 20 seconds), changes in these times will

impact the analysis above, especially at polling locations that serve a large number of voters. As

election day approaches, election officials should consider allocating additional poll pads or

scanners.



       I reserve the right to supplement this and other reports in light of additional facts,

testimony and/or materials that may come to light. Pursuant to 28 U.S.C. § 1746, I declare under




                                                 28
penalty of perjury under the laws of the United States of America that the foregoing is true and

correct.

DATED:     10/5/2020

                                             By:_______ _______________________

                                                 Muer Yang




                                                29
References

Anderson D. R., Sweeney D. J., Williams T. A., Camm J. D., and Martin K., (2011), An
Introduction to Management Science: Quantitative Approaches to Decision Making, 13th ed.,
South-Western Cengage Learning, Mason, OH, USA.

Jaffe, J., Stewart III, C. and Coblentz, J., 2018, Modeling Voting Service Times with Machine
Logs, available at https://esra.wisc.edu/papers/JSC.pdf

Remias, L. and Bell, T., 2014, Audit of Voter Registrar’s Office, available at:
https://www.vbgov.com/government/departments/city-auditors-
office/Documents/Audit%20of%20Voter%20Registrar's%20Office.pdf

Stewart III, C., 2013, Waiting to vote in 2012, (2013), Journal of Law and Politics, MIT Political
Science Department Research Paper No. 2013-6. http://dx.doi.org/10.2139/ssrn.2243630.

Yang, M., Fry, M. J., Kelton, W. D., & Allen, T. T. (2014), Improving Voting Systems Through
Service Operations Management. Production and Operations Management, (23)(7), pp. 1083-
1097.

Yang, M. (2011), Resource Allocation to Improve Equity in Service Operations, PhD Thesis,
University of Cincinnati, available at
https://etd.ohiolink.edu/!etd.send_file?accession=ucin1313767983&disposition=inline.




                                                30
